DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 28 2022 has been entered. Claims 1, 10, and 16 are amended; accordingly, claims 1-7, 10-13, 16, and 19-20 remain pending.


Response to Arguments
Applicant’s arguments with respect to the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2-3 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2-3 and 7 recite the limitation "the video source" (the limitation “a video source” was deleted in claim 1) .  Thus, there is insufficient antecedent basis for these limitations in said claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4, 6-7, 10, 13, 16, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonzalez-Banos et al US 20180253567 (hereinafter Gonzalez-Banos).

As to claim 1, Gonzalez-Banos teaches a method (Figure 3B reveals a block diagram depicting a method, and Figure 3A shows the components that implements the method in Figure 3B) comprising: 
in a computing element (Figure 3B, reference number 121 “Fragment Producer Unit”, and Figure 3A reveals “Fragment Producer Unit” is within Entity 302 which can be a Server 101/Capture Device 107/Client Device 115 ), obtaining a frame of video data (Figure 3B shows “Video Input” is obtained by “Fragment Producer Unit”) from an image sensor on the computing element (paragraph 21 reveals the capture device which contains the fragment producer unit can be a digital video camera, web cam, or an IP camera, thus an image sensor. The capture device captures video, and as shown in Figure 3A, the “Fragment Producer Unit” receives the “Video input”); 
applying at least one encryption key or hash to the frame to encode authentication information for the video data in the frame(Paragraph 27 recites the video processing application associates a digital signature with a video fragment. Paragraph 55 provide further detail in stating that a signature generator computes a digital signature based on the content/attributes of the identified video object/video fragment. The digital signature is generated based on applying discrete transform coefficient algorithms on the identified/extracted salient attributes. Encryption on the salient attributes  is performed, since encryption algorithms are based on discrete cosine transform as discussed in paragraph 55. In addition, when a digital signature is created, a certificate/public key is established, see also paragraph 95, which recites encrypt the digital signature with a private key. Paragraphs  60-61 also describe a watermark generator that generates a watermark based on video object/video fragment, and synchronize the watermark with the identified video object(s). The watermark is also based on encryption, and is generated using a pseudo-random number generator and key. Paragraph 60 also reveals that the watermark generator also embeds digital hashes when generating watermark), wherein applying the at least one encryption key or hash to the frame to encode authentication information comprises: 
identifying one or more attributes for one or more physical objects captured in the frame (Figure 3B “Detect salient and non-salient parts” and paragraph 26 reveals the video processing application which contains the fragment producer unit, determines the saliency of objects. Saliency is the feature that distinguishes an object, and thus the saliency of the object is the attribute, see also paragraphs 32-34 which further describe saliency attributes in greater detail) , wherein the one or more attributes identify the one or more physical objects in the frame, one or more colors of the one or more physical objects in the frame, one or more locations of the one or more physical objects in the frame, or one or more orientations of the one or more physical objects in the frame (paragraph 26 reveals the saliencies of different objects are determined by identifying the motion, contrast, color, and/or semantic properties of each object. Paragraph 35 further describes that once a salient attribute is determined, the fragment producer unit links/identifies the related portions of the salient objects. In other words, the fragment product unit used the salient attribute(s) to identify related/additional object(s) in the frame over the length of the video); 

[AltContent: textbox (Communication of the frame with the encoded authentication information, see paragraphs 57 and 88 )][AltContent: arrow][AltContent: textbox (Addition of encrypted attribute(s) to the frame, see paragraph 27)][AltContent: arrow][AltContent: textbox (Identification of salient attributes for objects in the frame, see paragraph 26)][AltContent: arrow]
    PNG
    media_image1.png
    707
    935
    media_image1.png
    Greyscale

Figure 3B of Gonzalez-Banos
encrypting the one or more attributes using the at least one encryption key (paragraph 26 further describes that once the saliency of the objects has been identified, the video processing application decomposes the video into fragments based on the saliency objects. The video fragments are a subset of frames of the video and a subset of pixels from the subset of frames. These video fragments consist of pixels that correspond to objects according to the identified salient attribute(s). Paragraph 27 recites the video processing application associates a digital signature with a video fragment. Paragraph 31 also recites the fragment producer may include an encoder to perform the functionality described. Paragraph 55 provide further details in stating that a signature generator computes a digital signature based on content/attributes of the identified video object/video fragment. The digital signature is generated based on applying discrete transform coefficient algorithms on the identified/extracted salient attributes. Encryption on the salient attributes  is performed, since encryption algorithms are based on discrete cosine transform. In addition, when a digital signature is created, a certificate/key is established. Paragraphs  60-61 also describe watermark generator that generates a watermark based on video object/video fragment, and synchronize the watermark with the identified video object(s). The watermark is also based on encryption, and is generated using a pseudo-random number generator and key ); and 
adding the one or more encrypted attributes to the frame( Paragraph 27 further recites the video processing application associates a digital signature with a video fragment or embeds a watermark into the video fragment. See also Figure 3B reference number 352 “Add authentication data to the fragments and video identifiers”) ; and 
communicating the frame with the encoded authentication information to a video processing system(paragraphs 57 and 88 reveal the data protection unit communicates the video object/video fragment with the digital signature to the protection module and authentication module which are further processing system components).

	As to claim 2, Gonzalez-Banos teaches wherein the video source comprises an image capture device (paragraph 21 reveals the capture device which contains the fragment producer unit can be a digital video camera, web cam, or an IP camera, thus an image sensor. The capture device captures video, and as shown in Figure 3A, the “Fragment Producer Unit” receives the “Video input”).

As to claim 3, Gonzalez-Banos teaches wherein the video source comprises video editing software (paragraph 21 reveals the capture device is a digital video camera. Digital video camera provides editing applications. Paragraph 24 further discloses editing application of filtering).

As to claim 4, Gonzalez-Banos teaches wherein applying the at least one encryption key or hash to the frame comprises encoding the authentication information in data for one or more pixels of the frame (Paragraph 55 discloses a signature generator that computes a digital signature based on content/attributes of the identified video object/video fragment. The digital signature can be generated based on applying discrete transform coefficient algorithms, thus encryption, on the identified/extracted salient attributes. Referring to paragraph 26, the video object/segment is subset of pixels corresponding to an object based on the identified salient attribute. In addition, when a digital signature is created, a certificate/public key is established. Paragraph 31 also recites the fragment producer may include an encoder to perform the functionality described).

As to claim 6, Gonzalez-Banos teaches wherein the at least one encryption key or hash is unique to the computing element in relation to one or more other computing elements associated with the video processing system (paragraph 60 reveals the watermark generator is associated with an embedding key that may be a seed to the pseudo-random number generator. This seed, being from random generator, is thus unique to the computing element/watermark generator in relation to the other processing units; paragraphs 65-66 reveal fingerprint generator creates a fingerprint that is unique to the video object/video segment).

As to claim 7, Gonzalez-Banos teaches further comprising communicating identifier information associated with the video source (See Figure 3B, reference number 352 “Add authentication data to the fragments and video identifiers”; Paragraph 24 reveals the video identifier is used to determine whether the video object is originated from a particular source. Paragraph 21 also reveals that metadata is associated with the video and the video capture device, this identifier includes time and location at which the video was captured, thus video source), wherein the identifier information identifies the video source(Paragraph 24 reveals the video identifier is used to determine whether the video object is originated from a particular source).

As to claim 10, Gonzalez-Banos teaches a method comprising: 
receiving a frame of video data from a computing element (Figure 4B, reference number 452 “Receive, at a consumer, a video object along with an encrypted digital signature”; paragraph 96 provides additional details that the data processing module of the consumer receives a video object, along with the corresponding digital signature , from the computing element denoted as the protection module in paragraph 95. Paragraph 82 also disclose the authentication module can also receive a video object/fragment embedded with a watermark); 
identifying at least one encryption key or hash associated with the computing element (paragraph 96 reveals identification of the encryption key associated with the protection module/computing device is obtain by reciting “the public key is paired with the private key used to encrypt the digital signature”; paragraph 82 also reveals that the authentication obtains and uses the embedded key that was used to create the watermark); 
applying the at least one encryption key or hash to the frame (Figure 4B, reference number 454 “Decrypt the received digital signature using a public key”, the digital signature is applied to the respective frame, see paragraph 27) to determine whether the frame is authenticated (Figure 4B, reference number 458 “Authenticate a source of the video object based on the decrypted digital signature”, and paragraph 82 provides further details concerning the authentication, wherein the authentication module determines whether the digital decrypted signature has been changed. If the signature has been changed, then the authenticated module determines the video object/fragment has been altered/attacked), wherein applying the at least one encryption key or hash to the frame to determine whether the frame is authenticated comprises:
 applying the at least one encryption key to decrypt one or more attributes for one or more physical objects captured in the frame, wherein the one or more attributes identify the one or more physical objects in the frame, one or more colors of the one or more physical objects in the frame, one or more locations of the one or more physical objects in the frame, or one or more orientations of the one or more physical objects in the frame (Recall, paragraph 55 which discloses the digital signature is based on applying encryption algorithm to the pixels associated with the content/attributes of the identified video object/fragment. Thus, per paragraph 96, when the key is used to decrypt the received digital signature associated with the frame, the one or more pixels associated with the salient attributes for an object is decrypted; Paragraphs 82-83 reveal, in regards, to the watermark, the authentication module also obtains and uses the embedded key that was used to create the watermark. The watermark is encrypted and decrypted); 
determining whether the one or more attributes are present in an image of the frame (paragraph 96 reveals the decrypted signature includes the identification information and content information of the video object/fragment, which corresponds to the salient attributes with in the video frame); and
 determining that the frame is authenticated based on the one or more attributes being present in the image of the frame (Figure 4B, reference number 458 “Authenticate a source of the video object based on the decrypted digital signature”, and paragraph 82 provides further details on the authentication, wherein the authentication module determines whether the digital decrypted signature has been changed. If the signature has been changed, then the authenticated module determines the video object/fragment has been altered/attacked. Paragraph 92 also reveals, the consumer unit receives the video object/fragment associated with the fingerprint, and matches the received fingerprint with the stored video fingerprint and authenticates); and 
when the frame is authenticated, forwarding the frame to a destination computing service(Figure 3B reveals that after the process shown in  reference number 356 “Authentication video fragments..”, the video frame is received by the consumer unit 123, see also paragraph 89 which describes the authenticated video fragments can be transmitted remotely or to an external consumer unit once the frame has been authenticated by the tamper detection mechanism).

As to claim 13, Gonzalez-Banos teaches wherein the at least one encryption key or hash is unique to the computing element in relation to one or more other computing elements (paragraph 60 reveals the watermark generator is associated with an embedding key that may be a seed to the pseudo-random number generator. This seed is unique to the computing element/watermark generator in relation to the other processing units; paragraphs 65-66 reveal fingerprint generator creates a fingerprint that is unique to the video object/video segment).

As to claim 16, Gonzalez-Banos teaches a system (Figure 3A reveals block diagrams pertaining to system of video processing for verifying the content of video objects in a video(s), Figure 3B reveals the method stages implemented by the system shown in Figure 3A) comprising: 
a computing element (Figure 3A, reference number 302, and Figure 3B, reference number 121 “Fragment Producer Unit”, and Figure 3A reveals “Fragment Producer Unit” is within Entity 302 which can be a Server 101/Capture Device 107/Client Device 115) configured to: 
obtain a frame of video data(Figure 3B shows “Video Input” is obtained by “Fragment Producer Unit”)  from a video source(paragraph 21 reveals the capture device which contains the fragment producer unit can be a digital video camera, web cam, or an IP camera, thus an image sensor. The capture device captures video, and as shown in Figure 3A, the “Fragment Producer Unit” receives the “Video input”); 
apply at least one encryption key or hash to the frame to encode authentication information for the video data in the frame(Paragraph 27 recites the video processing application associates a digital signature with a video fragment. Paragraph 55 provide further detail in stating that a signature generator computes a digital signature based on the content/attributes of the identified video object/video fragment. The digital signature is generated based on applying discrete transform coefficient algorithms on the identified/extracted salient attributes. Encryption on the salient attributes  is performed, since encryption algorithms are based on discrete cosine transform as discussed in paragraph 55. In addition, when a digital signature is created, a certificate/public key is established, see also paragraph 95, which recites encrypt the digital signature with a private key. Paragraphs  60-61 also describe a watermark generator that generates a watermark based on video object/video fragment, and synchronize the watermark with the identified video object(s). The watermark is also based on encryption, and is generated using a pseudo-random number generator and key. Paragraph 60 also reveals that the watermark generator also embeds digital hashes when generating watermark), wherein applying the at least one encryption key or hash to the frame to encode authentication information comprises:
 identifying one or more attributes for one or more physical objects captured in the frame(Figure 3B “Detect salient and non-salient parts” and paragraph 26 reveals the video processing application which contains the fragment producer unit, determines the saliency of objects. Saliency is the feature that distinguishes an object, and thus the saliency of the object is the attribute, see also paragraphs 32-34 which further describe saliency attributes in greater detail), wherein the one or more attributes identify the one or more physical objects in the frame, one or more colors of the one or more physical objects in the frame, one or more locations of the one or more physical objects in the frame, or one or more orientations of the one or more physical objects in the frame(paragraph 26 reveals the saliencies of different objects are determined by identifying the motion detection, contrast, color, and/or semantic properties of each object. Paragraph 35 further describes that once a salient attribute is determined, the fragment producer unit links/identifies the related portions of the salient objects. In other words, the fragment product unit used the salient attribute(s) to identify related object(s) in the frame over the length of the video); 
encrypting the one or more attributes using the at least one encryption key(paragraph 26 further describes that once the saliency of the objects has been identified, the video processing application decomposes the video into fragments based on the saliency objects. The video fragments are a subset of frames of the video and a subset of pixels from the subset of frames. These video fragments consist of pixels that correspond to objects according to the identified salient attribute(s). Paragraph 27 recites the video processing application associates a digital signature with a video fragment. Paragraph 31 also recites the fragment producer may include an encoder to perform the functionality described. Paragraph 55 provide further details in stating that a signature generator computes a digital signature based on content/attributes of the identified video object/video fragment. The digital signature is generated based on applying discrete transform coefficient algorithms on the identified/extracted salient attributes. Encryption on the salient attributes  is performed, since encryption algorithms are based on discrete cosine transform. In addition, when a digital signature is created, a certificate/key is established. Paragraphs  60-61 also describe watermark generator that generates a watermark based on video object/video fragment, and synchronize the watermark with the identified video object(s). The watermark is also based on encryption, and is generated using a pseudo-random number generator and key ); and 
adding the one or more encrypted attributes to the frame(Paragraph 27 further recites the video processing application associates a digital signature with a video fragment or embeds a watermark into the video fragment. See also Figure 3B reference number 352 “Add authentication data to the fragments and video identifiers”); 
communicate the frame with the encoded authentication information to a video processing system(paragraphs 57 and 88 reveal the data protection unit communicates the video object/video fragment with the digital signature to the protection module and authentication module which are further processing system components); and 
the video processing system (Figure 3B, reference number 121 “Fragment Producer Unit”, and Figure 3A reveals “Fragment Producer Unit” is within Entity 302 which can be a Server 101/Capture Device 107/Client Device 115 ), obtaining a frame of video data (Figure 3B shows “Video Input” is obtained by “Fragment Producer Unit”) ,  configured to: 
receive the frame from the computing element(Figure 4B, reference number 452 “Receive, at a consumer, a video object along with an encrypted digital signature”; paragraph 96 provides additional details that the data processing module of the consumer receives a video object, along with the corresponding digital signature , from the computing element denoted as the protection module in paragraph 95. Paragraph 82 also disclose the authentication module can also receive a video object/fragment embedded with a watermark); 
determine whether the frame is authenticated(Figure 4B, reference number 458 “Authenticate a source of the video object based on the decrypted digital signature”, and paragraph 82 provides further details on the authentication, wherein the authentication module determines whether the digital decrypted signature has been changed. If the signature has been changed, then the authenticated module determines the video object/fragment has been altered/attacked), wherein determining whether the frame is authenticated comprises: 
decrypting the one or more attributes in the frame(Recall, paragraph 55 discloses the digital signature is based on applying encryption algorithm to the pixels associated with the content/attributes of the identified video object/fragment. Thus, per paragraph 96, when the key is used to decrypt the received digital signature associated with the frame, the one or more pixels associated with the salient attributes for an object is decrypted; Paragraphs 82-83 reveal, in regards, to the watermark, the authentication module also obtains and uses the embedded key that was used to create the watermark. The watermark is encrypted and decrypted); 
determining whether the one or more attributes are present in an image of the frame(paragraph 96 reveals the decrypted signature includes the identification information and content information of the video object/fragment, which corresponds to the salient attributes with in the video frame); and 
determining that the frame is authenticated based on the one or more attributes being present in the image of the frame(paragraph 96 reveals the decrypted signature includes the identification information and content information of the video object/fragment, which corresponds to the salient attributes with in the video frame); and
 when the frame is authenticated, forward the frame to a destination computing service(Figure 3B, reveal that after the process shown in  reference number 356 “Authentication video fragments..”, the video frame is received by the consumer unit 123, see also paragraph 89 which describes the authenticated video fragments can be transmitted remotely or to an external consumer unit once the frame has been authenticated by the tamper detection mechanism).

	As to claim 19, Gonzalez-Banos teaches wherein applying the at least one encryption key or hash to the frame comprises encoding the authentication information in data for one or more pixels of the frame(Paragraph 55 discloses the digital signature is based on applying encryption algorithm to the pixels associated with the content/attributes of the identified video object/fragment. Paragraph 96 recites the digital signature for one or more pixels associated with the content/salient attributes of the identified video object/segment is encrypted using a private key).

As to claim 20, Gonzalez-Banos teaches wherein the at least one encryption key or hash is unique to the computing element in relation to one or more other computing elements associated with the video processing system(paragraph 60 reveals the watermark generator is associated with an embedding key that may be a seed to the pseudo-random number generator. Since this seed is based from random number generator, the seed is unique to the computing element/watermark generator in relation to the other processing units; paragraphs 65-66 reveal fingerprint generator creates a fingerprint that is unique to the video object/video segment).

Claim(s) 5 and 11-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez-Banos et al US 20180253567(hereinafter Gonzalez-Banos) in view of Pamucci US 11449584 (hereinafter Pamucci).

As to claim 5, Gonzalez-Banos teaches all the limitation recited in claim 1 above. In addition, Gonzalez-Banos teaches applying the at least one encryption key to the frame comprises encoding the authentication information in data for one or more pixels of the frame(Paragraph 55 discloses the digital signature is based on applying encryption algorithm to the pixels associated with the content/attributes of the identified video object/fragment. Paragraph 96 recites the digital signature for one or more pixels associated with the content/salient attributes of the identified video object/segment is encrypted using a private key) and applying the at least one hash to the video object/fragment (Paragraph 60 further reveals that the watermark generator also embeds digital hashes when generating watermark).
Thus, while Gonzalez-Banos teaches encoding the authentication information for one or more pixels of the frame as recited above, Gonzalez-Banos is silent in teaching digital signature provides encoding by applying the at least one hash.
Pamucci teaches utilizing a digital signatures  that appl[y] at least one hash (column 7, lines 15-20 recites hash function may be used as digital signatures. The data object, which include the pixels, is encrypted or hashed, and decrypted later by the system in verifying the data object. Column 18, lines 25-40 reveal in authenticating the video object, the pixel data associated with the video content object is analyzed, by generating hashes of the content, and analyzing whether the object in the video content has been modified).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gonzalez-Banos teachings pertaining to digital signatures associated with the pixels of the video objects with Pamucci’s teachings of hash functions that can be used as digital signatures to accurately detect whether video  objects in the frame have been tampered or whether the sequence of the frames have been maliciously rearrange, thus,  indicating whether the content within the video is authentic (column 3, lines 4-15 of Pamucci).

As to claim 11, Gonzalez-Banos teaches all the limitation recited in claim 10 above. Gonzalez-Banos does not teach further comprising, when the frame is not authenticated, blocking the frame.
Pamucci teaches further comprising, when the frame is not authenticated, blocking the frame (column 13, lines 65+ to column 14, lines 1-20 reveal that when the frames cannot be authenticated, a visual indication/red light appears on the display interface alerting the user that information of the content may have been compromised. Column 15, lines 25-36 further reveals that when authentication fails, other types of indicators such as a pop-up alert can appear on the display interface , warning that frame cannot be authenticated. The pop-up alerts, and/or other indicators blocks the viewing of the video frame).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gonzalez-Banos teachings of authenticating the video frames with Pamucci’s remediated action in response to the video frames not being authenticated to provide visual  indicator on whether the content within the video is authentic (column 3, lines 4-15 and column 15, lines 25-36 of Pamucci).

As to claim 12, Gonzalez-Banos teaches all the limitation recited in claim 10 above. Gonzalez-Banos further teaches wherein applying the at least one encryption key or hash to the frame to determine whether the frame is authenticated (Figure 4B, reference number 458 “Authenticate a source of the video object based on the decrypted digital signature”, and paragraph 82 provides further details on the authentication, wherein the authentication module determines whether the digital decrypted signature has been changed. If the signature has been changed, then the authenticated module determines the video object/fragment has been altered/attacked).
Gonzalez-Banos is silent in teaching identifying a first value in the frame ; applying a hash to one or more pixels in the frame to determine a second value; determining whether the frame is authenticated based at least in part on whether the first value matches the second value. 
Pamucci teaches identifying a first value in the frame (column 3, lines 5-6 reveal that for generating the digital signature, at least a first hash value from another frame is identified and used as input when generating the digital signature, see column 11, lines 1-5); applying a hash to one or more pixels in the frame to determine a second value (column 11, lines 20-30 reveal the hash is applied to additional frames, with the corresponding pixels creating a chain of second/subsequent hash values); determining whether the frame is authenticated based at least in part on whether the first value matches the second value (column 11, lines 50-60 reveals that during authentication, determination is made whether the hash value, the second value, of the distributed video matches the hash value, the first value, corresponding to the original video).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gonzalez-Banos teachings pertaining to digital signatures associated with the pixels of the video objects with Pamucci’s teachings of hash functions that can be used as digital signatures to accurately detect whether video  objects in the frame have been tampered or whether the sequence of the frames have been maliciously rearrange, based on using a hash value when generating the digital signature, and thus,  indicating whether the content within the video is authentic (column 3, lines 4-15 of Pamucci).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.F/Examiner, Art Unit 2437 

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437